DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “transmit, via the network interface, a memory pointer associated with a memory address of the outgoing data” found in independent claims 1, 9, and 16 is not described in Applicant’s disclosure; the only references to a “memory pointer” are found in FIG. 3 and Applicant’s Specification [0032] and [0041], and said references relate to intrapod data between two containers as claimed in claims 3-4, 11-12, and 17-18, not outgoing data transmitted by a container as claimed. Dependent claims 2-8, 10-15, and 17-20 are rejected for being dependent on rejected independent claims 1, 9, and 16.

Claims 9-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “a network data model” twice, in Line 14 and in Line 22; it is not clear whether both recitations are intended to refer to the same network data model or two separate network data models. Examiner is treating both recitations as referring to the same network data model based on claims 1 and 16. Dependent claims 10-15 are rejected for being dependent on rejected independent claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5-10, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakiaraj et al. (US 10,708,082, hereinafter Bakiaraj) in view of A et al. (US 10,558,542, hereinafter A) and Weber (Pass By Pointer, weber.edu, archived 23 October 2018).

Regarding claim 1, Bakiaraj teaches a system (network system 8 – Bakiaraj Col 10 Ln 48) comprising: 
a host machine configured to run a container orchestrator (8 implements an automation platform… across servers 12… the platform may be a container orchestration platform – Bakiaraj Col 10 Ln 48-53; servers 12 are computing devices and may also be referred to herein as “hosts” or “host devices” – Bakiaraj Col 5 Ln 23-25), the host machine (computing device 200 of FIG. 2 may represent… any of servers 12 – Bakiaraj Col 14 Ln 3-5; computing device 300 of FIG. 3 may represent… any of servers 12 – Bakiaraj Col 20 Ln 48-50; computing device 400 of FIG.4 may represent… any of servers 12 – Bakiaraj Col 23 Ln 61-63; Examiner notes that Bakiaraj Col 26 Ln 66 to Col 27 Ln 12 teaches that any functionality associated with any module may be implemented together or separately as required) comprising: 
a database (configuration store 328 – Bakiaraj Figure 3; 328 may be a central database – Bakiaraj Col 22 Ln 48-49) comprising a multi-dimensional data store (328 may be implemented as a key value store – Bakiaraj Col 22 Ln 47-48; Applicant’s Specification [0005] defines a key value store as a two-dimensional data store, so it maps to “multi-dimensional data store” as claimed)... the database further comprising a network configuration (service proxy 211… maintains the network configuration of the computing device 200 to ensure communication among pods and containers, e.g., using services – Bakiaraj Col 18 Ln 26-30); 
a processor (microprocessor 310 – Bakiaraj Figure 3); and 
non-transitory computer readable media (memory 344 – Bakiaraj Figure 3) comprising instructions executable by the processor to: 
obtain, via the database, the network configuration (interface configuration data 34 may include… network configuration data for configuring the virtual network subinterface… network controller 24 sends interface configuration data 34 to server 12A – Bakiaraj Col 13 Ln 5-15); 
spawn a container according to the network configuration, wherein the container is configured, based on the network configuration, to be coupled to a network overlay (based on directives from orchestration agent 209, container engine 208 may obtain images and instantiate them as executable containers executing workloads 229A-229B in overlay nodes 202A-202B – Bakiaraj Col 18 Ln 20-23; orchestration agent 209 is an agent of an orchestrator, e.g., overlay orchestrator 40, that receives container specification data for containers… container specification data may be… from network controller 24 – Bakiaraj Col 19 Ln 1-6) via a network interface (network module 206 may… configure virtual network interface 212A for overlay node 202A with unique virtual network sub-interfaces 240A, 240B for pods 229A, 229B – Bakiaraj Col 19 Ln 58-62; also see Bakiaraj Figure 2); 
receive, via the network interface, incoming data associated with the container, (network module 206 may further communicate data plane requirements of overlay node 202A to vrouter 220 to enable vrouter 220 to enable virtual router agent 216 to direct traffic to and from pods 229 – Bakiaraj Col 20 Ln 6-9; Bakiaraj Figure 2 shows 206 and 220 communicating via virtual network interface 212A).
Bakiaraj does not teach the data store being configured to define a network data model, wherein the network data model is configured to support one or more network data attributes; the received incoming data having attached one or more attached network data attributes; the processor identifying, via the database, the attached one or more network data attributes attached to the incoming data as one or more network data attributes of the network data model, attaching one or more network data attributes associated with outgoing data, wherein outgoing data is transmitted by the container and the one or more network data attributes attached to the outgoing data are based, at least in part, on the container, and transmitting, via the network interface, a memory pointer associated with a memory address of the outgoing data.
A, however, in the same field of endeavor, teaches intelligent device role discovery (A Title) where a network management system (NMS) models services in a network by identifying externally mapped attributes in a vendor neutral YANG model of a network service (A Abstract); YANG is the same as the YANG model of Applicant’s Specification [0025].  Service discovery engine 50 receives an indication [receives incoming data] that one or more network devices have been added to network 2; 50 characterizes each new network device based on its YANG device model [identifying via the database] and imports device configuration information from the network devices [received attached network data attributes] to determine the number and types of service instances existing in network 2 but unknown to NMS 10 (A Col 19 Ln 36-43); a user edits MTU on device B out-of-band; since service/connectivity-settings 302 of FIG.15 is a YANG container, however, it cannot have two different values; a new value of 2522 is being set for this attribute on device B. This value should either be copied to device A or the change should be rejected (A Col 30 Ln 1-13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bakiaraj to comprise the network data model and attribute limitations as claimed, in order to simplify management of networks while reducing the likelihood of misconfiguration (A Col 2 Ln 26-27).
Bakiaraj and A do not teach transmitting, via the network interface, a memory pointer associated with a memory address of the outgoing data.  A teaches ensuring that the outgoing data is copied over to its destination (This value should either be copied to device A or the change should be rejected – A Col 30 Ln 12-13), but not specifically doing so by transmitting a memory pointer for the outgoing data as claimed.
Weber, however, in the same field of endeavor, teaches that it is possible to pass data items by passing the address of said data item instead said data item itself (Weber Page 1).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bakiaraj and A to comprise the memory pointer limitation as claimed, because pass-by-pointer is fast and efficient even when passing large data items (Weber Page 1).

Regarding claim 2, Bakiaraj, A, and Weber teach wherein the instructions are further executable by the processor to: 
transmit, via the network interface, the outgoing data (This value should either be copied to device A or the change should be rejected – A Col 30 Ln 12-13; “pass-by-value” as taught by Weber is sending the data itself instead of sending the memory pointer using “pass-by-pointer”).
The reason for combining Bakiaraj, A, and Weber remains the same as for claim 1 above.

Regarding claim 5, Bakiaraj, A, and Weber teach wherein the instructions are further executable by the processor to: 
add, via the database, an additional attribute to the one or more network data attributes of the network data model (possible corrective actions include… add an attribute/endpoint – A Col 25 Ln 1-4).
The reason for combining Bakiaraj, A, and Weber remains the same as for claim 1 above.

Regarding claim 6, Bakiaraj, A, and Weber teach wherein the instructions are further executable by the processor to: 
remove, via the database, at least one of the one or more network data attributes from the network data model (possible corrective actions include… delete the attribute/endpoint at issue – A Col 25 Ln 1-2).
The reason for combining Bakiaraj, A, and Weber remains the same as for claim 1 above.

Regarding claim 7, Bakiaraj, A, and Weber teach wherein the instructions are further executable by the processor to: 
prioritize forwarding of the incoming data based, at least in part, on the one or more attached network data attributes (a network consistency check is made at 254 to determine if… any of the attributes… violate a service model – A Col 25 Ln 23-25; at 256, network service designer 46 prompts the administrator or user to determine if the service model violation is valid – A Col 25 Ln 36-38).
The reason for combining Bakiaraj, A, and Weber remains the same as for claim 1 above.

Regarding claim 8, Bakiaraj, A, and Weber teach wherein the one or more network data attributes includes at least a quality of service (network management system 10 discovers the network state by gathering load status, statistics, counters, alarms, and health indications [examples of quality of service data] using… NETCONF/YANG [these are attributes]– A Col 20 Ln 24-27), security, routing, switching, proof of origin, proof of delivery, and packet behavior monitoring associated with data received and transmitted by the container.
The reason for combining Bakiaraj, A, and Weber remains the same as for claim 1 above.

Regarding claim 9, the apparatus comprises the same limitations as the system disclosed in claim 1, so the same rejection rationale is applicable.

Regarding claim 10, the apparatus comprises the same limitations as the system disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 13, the apparatus comprises the same limitations as the system disclosed in claim 5, so the same rejection rationale is applicable.

Regarding claim 14, the apparatus comprises the same limitations as the system disclosed in claim 6, so the same rejection rationale is applicable.

Regarding claim 15, the apparatus comprises the same limitations as the system disclosed in claim 7, so the same rejection rationale is applicable.

Regarding claim 16, the method comprises the same limitations as the system disclosed in claim 1, so the same rejection rationale is applicable.

Regarding claim 19, the method comprises the same limitations as the system disclosed in claims 5 and 6, so the same rejection rationale is applicable.

Regarding claim 20, the method comprises the same limitations as the system disclosed in claim 7, so the same rejection rationale is applicable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,938,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 14 of the U.S. Patent is almost identical to the combination of claims 1+3, 9+11, and 16+17 of the present application, with the dependent claims likewise matching between the U.S. Patent and the present application; only the limitation “transmitting, via the network interface, a memory pointer associated with a memory address of the outgoing data” is not found within the U.S. Patent, but said limitation is obvious in view of Weber above.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,228,482.  Although the claims at issue are not identical, they are not patentably distinct from each other because the combinations of claims 1+2, 9+10, and 16+17 of the U.S. Patent is almost identical to the combination of Claims 1, 9, and 16 of the present application, with the dependent claims likewise matching between the U.S. Patent and the present application; only the limitation “transmitting, via the network interface, a memory pointer associated with a memory address of the outgoing data” is not found within the U.S. Patent, but said limitation is obvious in view of Weber above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                         
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441